Case 1:17-cv-00116-IMK-JPM Document 297 Filed 12/18/19 Page 1 of 1 PageID #: 2704



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  BIOGEN INTERNATIONAL GMBH and
  BIOGEN MA, INC.,

                   Plaintiffs,

  v.                                          CIVIL ACTION NO. 1:17CV116
                                                     (Judge Keeley)

  MYLAN PHARMACEUTICALS INC.,

                   Defendant.

                    ORDER GRANTING DEFENDANT’S MOTION
                  TO PUBLICLY FILE ORDER [DKT. NO. 295]

        On December 17, 2019, the defendant, Mylan Pharmaceuticals

  Inc. (“Mylan”), moved the Court to unseal its November 27, 2019

  Memorandum    Opinion    and   Order   (Dkt.    No.   295).   Because    the

  plaintiffs, Biogen International GMBH and Biogen MA Inc., do not

  oppose Mylan’s motion, the Court GRANTS the motion (Dkt. No. 295)

  and DIRECTS the Clerk to unseal the Court’s November 27, 2019

  Memorandum Opinion and Order (Dkt. No. 294).

        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit copies of this Order

  to counsel of record.

  DATED: December 18, 2019.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE
